Multi-Functional Structure for Thermal Management and Prevention of Failure Propagation
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2021 has been entered.

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1, 3 and 12-14 are pending, wherein claim 12 is amended. Claims 1, 3 and 12-14 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (WO 2014176320 A2, which claims a priority date of April 23, 2013, hereafter Xiang) in view of Hiebert et al. (US 3532158, hereafter Hiebert).
Regarding claim 1, Xiang teaches an apparatus, comprising:
an enclosure (101, Fig. 1) and a plurality of battery cells (103, Fig. 1). Even if Xiang does not expressly describe a first terminal end and a second terminal end, one of ordinary skill in the art would readily appreciate that each of the plurality of the battery cells has a first terminal end (e.g., bottom end of 103 as a negative end) and a second terminal end (e.g., top end of 103 as a positive end). Each of the plurality of first terminal ends and each of the plurality of second terminal ends is disposed within the enclosure (See Fig. 1).
Xiang teaches a common wicking structure (the “common wicking structure” is interpreted as being “a series of wicking jackets in liquid communications with one another to establish a wicking ground plane”, see [0026] of the instant application) comprising a plurality of wicking jackets (“a hydrophilic thin film” and/or “screen”, “grooved wicks”, nano-structured SiO2, etc., see page 6, lines 17-22) combined with a portion (See annotated curves in Fig. 1) of liquid 105 which connects one wicking jacket with adjacent another in liquid (105) communications (Fig. 1), and each of the plurality of wicking jackets is configured to receive one of the plurality of battery cells (“103 is coated with … on the cell surfaces”, See at least p6, line 17).

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale


Xiang teaches a cylindrical outer casing of each of the plurality of battery cells (because the cells can have a cylindrical shape, the outer coating on each of the cell surfaces is therefore cylindrical, see p4, line 12) is in physical, thermal, and fluid communication with an inner surface of a respective wicking jacket of the common wicking structure (See Fig. 1: 103 is physically in contact with an inner surface of a respective wicking jacket 104, and 105 is a L-V PCM liquid that can carry away heat from the cell surfaces, see at least p4,  lines 22-24).
Xiang does teach each of the plurality of wicking jackets is physically and fluidically connected to (via 105) at least one adjacent wicking jacket via a portion (the portion of 105 between two adjacent cells, see annotated curves in Fig. 1) of the common wicking structure. The limitation “configured to transfer a dielectric working fluid via capillary action from a wicking jacket of a first battery cell to a wicking jacket of a second battery cell under conditions of thermal run-away” reflects a function of the each of the plurality of wicking jackets. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). See also MPEP §2114. Notwithstanding this, Xiang does teach each of the plurality of wicking jackets can transfer a dielectric working fluid (working liquid 105 may be water, which is a well-known dielectric material; p8, line 27, Xiang) via capillary action (“a hydrophilic thin film”, “grooved wicks”, see page 6, lines 17-22) from a wicking jacket of a first battery cell to a wicking jacket of a second battery cell under conditions of thermal run-away (See Fig. 1).
Xiang further teaches the common wicking structure is disposed on and in thermal, physical, and fluid communication with an inner surface of a first wall (bottom wall of 101, see the annotated Fig. 1) of the enclosure (See Fig. 1: 104 and 105 is physically in contact with the bottom wall and is thermal and fluid communication, since 105 is a L-V PCM liquid that can carry away heat from the cell surfaces, see at least p4, lines 22-24).
Xiang further teaches an interior base wick in physical, thermal, and fluid communications with a first interior wall of the enclosure and in physical, thermal, and fluid communication with the common wicking structure (See the annotated Fig. 1).
Xiang does not expressly teach an inter wick structure disposed on and in thermal communication with an interior surface of a second wall (e.g., left and right side walls of 101, see Fig. 1) of the enclosure. However, in the same field of thermal management, Hiebert discloses that a structural panels (may be embodied in an enclosure for electronics equipment: see col. 4, lines 55-60) having novel heat transfer characteristics (col. 1, lines 5-8) comprises a plurality of open ended cells (12), wherein each cell contains a wick element (14) which lines the inner side wall of the cell and is in thermal communication (due to heat exchange, see at 


    PNG
    media_image2.png
    612
    1100
    media_image2.png
    Greyscale

Xiang further teaches that the working fluid (105, Xiang) is disposed within the enclosure (Fig. 1, Xiang) and configured to vaporize upon absorbing heat emitted by the plurality of batteries (See at least p4, lines 22-24, Xiang). The working fluid may be water (p8, line 27, Xiang), which is a well-known dielectric material.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Hiebert, as applied to claim 1 above, and further in view of Hsu et al. (US 20060213646 A1, hereafter Hsu).
Regarding claim 3, Xiang in view of Hiebert teaches the apparatus of claim 1, and further teaches the wicking jacket comprises fibers (page 6, lines 17-22, Xiang). Xiang does not explicitly teaches the fibers are woven. However, Hsu discloses that woven fibers can provide enhanced capillary force (See at least Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Hiebert, as applied to claim 1 above, and further in view of Park et al. (US 20120114991 A1, hereafter Park).
Regarding claim 13, Xiang in view of Hibert teaches the apparatus of claim 1, but is silent to a first vent panel as claimed. However, it is known in the prior art Park that a panel (e.g., protection member 30) having a plurality of vapor vents (exhaust holes 33) is disposed on at least one of the plurality of terminal ends (see at least Figs. 1, 2 and 4) for discharging gases ([0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Xiang in view of Hibert to arrange a first panel opposing at least one of the plurality of first terminal ends and having a first plurality of vents, as taught by Park, in order to discharge gases such as the dielectric working fluid vapor. In addition, the use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143).
Regarding claim 14, Xiang in view of Hiebert and Park teaches the apparatus of claim 13, wherein the first vent panel is an electrical bus bar (See bus bar 40 and lead-out terminals 41a and 41b, Park).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on September 17, 2021 have been fully considered but they are not persuasive.
Applicant’s argues that Xiang in view of Heibert “does not generate the concept of ‘interior base wick’” and therefore does not teach “interior base wick” as claimed.
In response, these arguments are not persuasive. Specifically:
1) Applicant does appear to mix up the claimed “interior base wick” with “wicking ground plane” (See “this (which?) plane”, p9, 2nd para. from bottom). According to the specification, an “interior base wick” does appear to be different from a “wicking ground plane”.
2) As to the argument regarding “purpose” (See 2nd para. from bottom, p9), it is noted that the recitation of purpose or intended use must result in a structural difference. Heibert’s “wick element” indicated in the annotated Fig. 2 in the Office action has the structure required by interior base wick and therefore reads on the claimed interior base wick.
3) In response to applicant's argument Heibert’s specific structure (e.g., plenum 10, plenum 13, heat transport path, etc.) does not teach the claimed structure, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, it is the combination of Xiang and Hiebert, rather than merely Hiebert, teaches the claimed limitations.
It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
4) The argument that “The examiner claims that one of ordinary skill could extend the cell wick structure noted in Xiang (evaporator) such that it connects to the enclosure wall (condenser) as in Hiebert to convey heat away from the cells. However, the extended wick would not …” is unclear, since it is unknown which part of Xiang is interpreted by the Applicant as “the extended wick”. There are several “wick structure”s in claim 1, such as “common wicking structure”, “interior wick structure”, etc. The rejections do not mention extending a cell wick structure. The rejections mean modifying inner surfaces of walls (bottom wall and side walls) of Xiang with “wick element” taught by Hiebert.
5) The “wicking structure” in the argument that “The current invention specifies extending the wicking structure all the way to …” is unclear. Again, there are several “wick structure”s in claim 1, such as “common wicking structure”, “interior wick structure”, etc. It is unclear which one Applicant is arguing about.
6) Applicant’s arguments regarding claim 3 is not persuasive, since the arguments regarding claim 1, upon which claim 3 depends, are not persuasive (See above).
claimed. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, it appears that Applicant has read limitations from the specification into the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727